Case: 21-1861     Document: 43    Page: 1   Filed: 05/06/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                HALO ELECTRONICS, INC.,
                    Plaintiff-Appellant

                             v.

                     BEL FUSE, INC.,
                        Defendant

     PULSE ELECTRONICS, INC., FKA PULSE
    ENGINEERING, INC., PULSE ELECTRONICS
     CORPORATION, FKA TECHNITROL, INC.,
              Defendants-Appellees
             ______________________

                        2021-1861
                  ______________________

     Appeal from the United States District Court for the
 District of Nevada in No. 2:07-cv-00331-APG-PAL, Judge
 Andrew P. Gordon.
                  ______________________

                   Decided: May 6, 2022
                  ______________________

      JOHN A. DRAGSETH, Fish & Richardson PC, Minneap-
 olis, MN, argued for plaintiff-appellant. Also represented
 by MICHAEL J. KANE.

    STEVEN EDMAN KISH, III, Howard & Howard Attorneys
Case: 21-1861     Document: 43     Page: 2      Filed: 05/06/2022




 2                     HALO ELECTRONICS, INC.   v. BEL FUSE INC.



 PLLC, Las Vegas, NV, argued for defendants-appellees.
 Also represented by W. WEST ALLEN; JONATHAN F. KARMO,
 Royal Oak, MI.
                  ______________________

  Before MOORE, Chief Judge, LOURIE and BRYSON, Circuit
                        Judges.
 PER CURIAM.
      Nearly three years after the district court closed this
 case, appellant Halo Electronics, Inc., (“Halo”) moved for
 prejudgment interest and for a new damages trial. The dis-
 trict court denied that motion. Halo filed a notice of appeal
 following the denial of its motion, but Halo now asks us to
 dismiss its own appeal because, in its view, the underlying
 judgment is not final. The appellees (collectively, “Pulse”)
 ask us to dismiss the appeal because the district court en-
 tered what the appellees deem to be a final judgment in
 September 2017 and therefore this appeal is time-barred.
 We dismiss the appeal on the ground that no final order
 was entered by the district court.
                               I
     Halo originally brought this lawsuit against Pulse in
 2007. The district court held a jury trial, and the jury found
 that Pulse willfully infringed the asserted claims of several
 of Halo’s patents. Halo then moved for enhanced damages,
 but the district court denied that request. Halo appealed
 to this court and then the Supreme Court, which articu-
 lated a new test for enhanced damages in Halo Electronics,
 Inc. v. Pulse Electronics, Inc., 579 U.S. 93 (2016). On re-
 mand from the Supreme Court, we remanded the case to
 the district court so that it could reconsider its ruling on
 enhanced damages in light of the Supreme Court’s opinion.
    In 2015, while appellate proceedings on enhanced dam-
 ages were pending, Halo moved in the district court for an
 award of prejudgment interest. The district court held that
Case: 21-1861     Document: 43      Page: 3   Filed: 05/06/2022




 HALO ELECTRONICS, INC.   v. BEL FUSE INC.                   3



 Halo was entitled to prejudgment interest at the Nevada
 statutory rate and directed the parties to either agree to
 the amount of prejudgment interest or submit briefs out-
 lining their proposed amounts. J.A. 17–18. The parties
 could not agree on the proper amount of prejudgment in-
 terest, so Halo and Pulse each submitted a brief outlining
 its proposed calculation of prejudgment interest.
     In May 2016, before the district court determined
 which calculation was to be used, Pulse filed a notice of ap-
 peal challenging the district court’s order stating that pre-
 judgment interest would be awarded and directing the
 parties to submit briefing as to the proper amount of that
 award. In May 2017, we dismissed that appeal due to a
 lack of finality. Halo Elecs., Inc. v. Pulse Elecs., Inc., 857
 F.3d 1347, 1352 (Fed. Cir. 2017). We held that the district
 court’s order on the prejudgment interest motion was not
 final “because the district court ha[d] not determine[d], or
 specif[ied] the means for determining, the amount of pre-
 judgment interest.” Id. (internal quotation marks and ci-
 tation omitted).
     While Pulse’s prejudgment interest appeal was pend-
 ing in this court, Halo renewed its motion for enhanced
 damages in the district court. On September 5, 2017, the
 district court denied Halo’s new motion for enhanced dam-
 ages and directed the clerk to enter judgment and close the
 case. Halo Elecs., Inc. v. Pulse Elecs., Inc., 281 F. Supp. 3d
 1087, 1095–96 (D. Nev. 2017). The clerk followed that di-
 rection and entered a document styled “judgment” on Sep-
 tember 6, 2017. J.A. 16. In its September 5 order, the
 district court did not address the issue of prejudgment in-
 terest, and the court’s judgment made no reference to that
 issue.
     Halo did not move for relief from the judgment at that
 time or otherwise inform the district court that it had failed
 to address the prejudgment interest issue. In fact, Halo
 took no action in the case for nearly three years. Then, on
Case: 21-1861     Document: 43      Page: 4     Filed: 05/06/2022




 4                     HALO ELECTRONICS, INC.   v. BEL FUSE INC.



 July 30, 2020, Halo filed a “Motion for Pre-Judgment Inter-
 est Award and Damages Trial” in the district court. J.A.
 1615. In the motion, Halo sought an award of prejudgment
 interest and a new trial on damages for certain sales trans-
 actions previously excluded from the damages award.
      The district court denied Halo’s motion, holding that
 the motion was untimely under Rules 59(e) and 60(b) of the
 Federal Rules of Civil Procedure. Halo Elecs., Inc. v. Bel
 Fuse Inc., No. 2:07-CV-00331, 2021 WL 1526390, at *1 (D.
 Nev. Mar. 15, 2021). The district court noted that in light
 of its September 2017 order, “the case was over, subject to
 another appeal,” and that “[i]f Halo believed an issue re-
 mained unresolved, it should have brought that to [the
 court’s] attention then, not three years later.” Id. The
 court added that “[t]he parties [are] entitled to rely on court
 judgments and move on with their affairs,” and that reo-
 pening the case “would be unfair to Pulse and contrary to
 the goal of finality of judgments.” Id. This appeal followed.
                               II
     We have jurisdiction over an appeal from a final deci-
 sion of a district court. See 28 U.S.C. §§ 1291, 1295(a)(1).
 On the merits of its appeal, Halo asks us to address the
 issue of enhanced damages, on which the district court
 ruled in its September 5, 2017, order. We therefore must
 decide whether the district court’s September 2017 order
 and judgment constituted a final judgment for purposes of
 our appellate jurisdiction.
     We hold that the district court’s September 6, 2017,
 judgment was not a final, appealable judgment. The Su-
 preme Court has held that a final judgment exists when
 “the litigation [ends] on the merits and leaves nothing for
 the court to do but execute the judgment.” Catlin v. United
 States, 324 U.S. 229, 233 (1945). And with respect to a final
 judgment for money damages, finality does not exist if the
 district court does not “determine, or specify the means for
 determining, the amount” of the judgment. United States
Case: 21-1861     Document: 43      Page: 5    Filed: 05/06/2022




 HALO ELECTRONICS, INC.   v. BEL FUSE INC.                    5



 v. F. & M. Schaefer Brewing Co., 356 U.S. 227, 233 (1958).
 We dismissed Pulse’s prior appeal in this case because the
 district court’s failure to resolve the issue of prejudgment
 interest prevented the decision from becoming final. Halo,
 857 F.3d at 1350–52 (citing Catlin and F. & M. Schaefer).
 Since that time, the district court has taken no further ac-
 tion on Halo’s request for prejudgment interest.
      Our decision in Enzo Biochem, Inc. v. Gen-Probe Inc.
 presents a useful comparison to this case. 414 F.3d 1376
 (Fed. Cir. 2005). In that patent case, the district court
 granted summary judgment that the asserted patents were
 invalid under the on-sale bar but was apparently unaware
 that a counterclaim of unenforceability for inequitable con-
 duct remained pending. Id. at 1378–79. After confirming
 with the parties that it had “covered all the issues raised,”
 the district court in Enzo entered judgment and closed the
 case. Id. at 1378. When Enzo sought to appeal from the
 district court’s decision on invalidity, we dismissed the ap-
 peal, holding that the district court’s “mistaken” belief
 “that the case was at an end” was insufficient to create fi-
 nality. Id. at 1380. Here, it is likewise clear that the dis-
 trict court believed the case to be over when it closed the
 case in September 2017, but that belief was mistaken be-
 cause the court had not completely resolved the issue of
 prejudgment interest.
      Pulse attempts to distinguish Enzo on the ground that
 Enzo involved a counterclaim that was not adjudicated by
 the district court, whereas the prejudgment interest issue
 in this case is not a separate claim or counterclaim that
 needed to be adjudicated. That distinction is unpersuasive,
 however, given that “[p]rejudgment interest is a portion of
 the damages and thus is an integral part of the merits de-
 cision.” Dodge v. Cotter Corp., 328 F.3d 1212, 1221 (10th
 Cir. 2003). Accordingly, the district court’s failure to decide
 the amount of prejudgment interest meant that Halo’s in-
 fringement claim had not been fully adjudicated. See also
 Dieser v. Continental Casualty Co., 440 F.3d 920, 922–24
Case: 21-1861     Document: 43     Page: 6      Filed: 05/06/2022




 6                     HALO ELECTRONICS, INC.   v. BEL FUSE INC.



 (8th Cir. 2006); SEC v. Carrillo, 325 F.3d 1268, 1271–74
 (11th Cir. 2003); Com. Union Ins. Co. v. Seven Provinces
 Ins. Co., 217 F.3d 33, 36–37 (1st Cir. 2000). Furthermore,
 to conclude otherwise would mean that our earlier dismis-
 sal of Pulse’s prejudgment interest appeal was improper.
      In the alternative, Pulse argues that by failing to ex-
 plicitly address prejudgment interest in its September
 2017 order and judgment, the district court implicitly ruled
 that no prejudgment interest should be awarded to Halo.
 That argument is unpersuasive for two reasons. First, the
 district court’s order awarding prejudgment interest to
 Halo at the Nevada statutory rate is strong evidence that
 the court intended to award some non-zero amount of pre-
 judgment interest to Halo. See J.A. 17. Second, our prece-
 dent indicates that an appellate court cannot lightly deem
 claims impliedly resolved. Pause Tech. LLC v. TiVo Inc.,
 401 F.3d 1290, 1295 (Fed. Cir. 2005). Therefore, given the
 absence of any reference to prejudgment interest in the dis-
 trict court’s September 2017 order, we reject Pulse’s argu-
 ment that the district court impliedly denied Halo’s motion
 for prejudgment interest issue in that order.
      In addition to arguing that the district court’s Septem-
 ber 2017 judgment was not final, Halo has petitioned for
 mandamus to direct the district court to decide the prejudg-
 ment interest issue. Appellant’s Br. 29. The right to man-
 damus, however, is subject to laches. See United States ex
 rel. Arant v. Lane, 249 U.S. 367, 371 (1919); Chapman v.
 County of Douglas, 107 U.S. 348, 355 (1883) (“The writ may
 well be refused when the relator has slept upon his rights
 for an unreasonable time, and especially if the delay has
 been prejudicial to the defendant, or to the rights of other
 persons . . . .”). The district court found that Halo’s nearly
 three-year delay in seeking relief from the September 2017
 judgment was unreasonable and that reopening the case
 would be unfair to Pulse. Those considerations lead us to
Case: 21-1861     Document: 43       Page: 7   Filed: 05/06/2022




 HALO ELECTRONICS, INC.   v. BEL FUSE INC.                    7



 conclude that the request that we issue a writ of manda-
 mus to the district court is barred by laches. 1
      In the event of further proceedings in this case, the dis-
 trict court will have the discretion either to adjudicate the
 amount of prejudgment interest to be awarded to Halo or
 to consider whether to terminate the proceedings on Halo’s
 request for prejudgment interest and any further relief
 based on Halo’s failure to prosecute after September
 2017. See Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370
 U.S. 626, 630–31 (1962) (holding that Rule 41(b) does not
 limit “the power of courts, acting on their own initiative, to
 clear their calendars of cases that have remained dormant
 because of the inaction or dilatoriness of the parties seek-
 ing relief”).
                          DISMISSED
                             COSTS
 No costs.




     1   We do not agree with the district court that Halo
 should have moved for relief from the September 2017 or-
 ders under Rules 59(e) or 60(b), as the time limitations in
 those rules are triggered only by final judgments or orders.
 See Anderson v. Deere & Co., 852 F.2d 1244, 1246 (10th Cir.
 1988) (Rule 59(e)); Penn W. Assocs., Inc. v. Cohen, 371 F.3d
 118, 124–25 (3d Cir. 2004) (Rule 60(b)); Fayetteville Invs. v.
 Com. Builders, Inc., 936 F.2d 1462, 1472 (4th Cir. 1991)
 (both rules); Zhejiang Native Produce & Animal By-Prod.
 Imp. & Exp. Grp. Corp. v. United States, 339 F. App’x 992,
 994 (Fed. Cir. 2009) (Rule 60(b)). Nevertheless, Halo could
 have notified the district court of the omission of the pre-
 judgment interest issue promptly after the September 2017
 orders were entered, but it did not.